Citation Nr: 0835577	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
November 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this claim for 
additional development in July 2007.


FINDING OF FACT

The competent medical evidence does not show a current left 
ankle disorder.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a current left ankle 
disorder which is directly related to his service.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in August 2006 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

With respect to the Dingess requirements, in August 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has attempted to obtain all 
medical records and service medical records, including the 
additional records identified by the Board in its July 2007 
remand.  The veteran was afforded a VA medical examination in 
August 2002 and again in January 2008.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran's service medical records do show complaints of 
bilateral ankle problems, including sprains.  For example, 
records relating to his Medical Evaluation Board note 
complaints of ankle sprains.  Several notations reference 
bilateral ankle sprains, although the veteran's complaints 
throughout his period of service were limited to his right 
ankle.  He was seen for the right ankle on multiple occasions 
and had surgery on the right ankle in June 2000.  The veteran 
was discharged from service in November 2001.

The veteran attended a VA examination in August 2002.  He 
reported frequent inversion of his right ankle in service.  
He reported no current aches or pains in either ankle, though 
they had both been weak following discharge.  Range of motion 
was normal with no swelling.  The examiner found no 
abnormalities or problems of the left ankle.

The veteran attended another VA examination in January 2008.  
He reported spraining both ankles in service during parachute 
jumps, but reported other injuries to the right ankle.  
Specifically, he complained of left ankle pain since 2001.  
He stated that it was mildly painful at present but did not 
otherwise limit his activities.  Range of motion was normal 
and without pain.  There was no ankylosis or instability.  A 
normal left ankle was found and no left ankle diagnosis was 
assigned.

While the Board acknowledges that the veteran has long 
complained of left ankle pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Further, where the 
medical evidence establishes that a veteran does not 
currently have a diagnosed disability, service connection is 
not authorized under the statues governing veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges that the veteran experiences pain in 
his left ankle and that he has experienced this pain since 
service.  The veteran is certainly competent to testify as to 
his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, his testimony alone, without the 
support of a medical opinion as to diagnosis, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


